 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JEMERE GUILLORY,                                    Case No.: 17cv2084-CAB-BGS
11                                     Petitioner,
                                                         ORDER ADOPTING REPORT AND
12   v.                                                  RECOMMENDATION AND
                                                         DENYING PETITION
13   KELLY SANTORO, Warden,
14                                   Respondent.
15
16         On October 5, 2017, Petitioner Jemere Guillory (“Petitioner”), a state prisoner
17   proceeding pro se and in forma pauperis, filed a Petition for Writ of Habeas Corpus
18   pursuant to 28 U.S.C. § 2254, [Doc. No. 1.] On February 12, 2018, Respondent filed an
19   answer to the petition and lodged the state court record. [Doc. Nos. 13, 14.] On March
20   22, 2018, Petitioner filed a traverse. [Doc. No. 17.]
21         On December 5, 2018, Magistrate Judge Bernard G. Skomal issued a Report and
22   Recommendation (“Report”), recommending that the Court deny the Petition. [Doc. No.
23   19.] The Report also ordered that any objections were to be filed by December 28, 2018.
24   [Report at 19.] On December 24, 2018, Petitioner filed a motion for a thirty-day
25   extension of time to file objections to the Report. [Doc. No. 20.] On December 27,
26   2018, this Court granted Petitioner’s motion and granted him until January 28, 2019, to
27   file any objections to the report. [Doc. No. 21.] To date, no objection has been filed, nor
28   has there been any other request for additional time in which to file an objection.

                                                     1
                                                                                 17cv2084-CAB-BGS
 1         A district court’s duties concerning a magistrate judge’s report and
 2   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
 3   Federal rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
 4   filed, the district court is not required to review the magistrate judge’s report and
 5   recommendation. The Court reviews de novo those portions of the Report and
 6   Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). The Court may
 7   “accept, reject, or modify, in whole or in part, the findings or recommendations made by
 8   the magistrate judge.” Id. However, “[t]he statute makes it clear that the district judge
 9   must review the magistrate judge's findings and recommendations de novo if objection is
10   made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th
11   Cir.2003) (en banc) (emphasis in original). “Neither the Constitution nor the statute
12   requires a district judge to review, de novo, findings and recommendations that the
13   parties themselves accept as correct.” Id.
14         Here, neither party has timely filed objections to the Report. Having reviewed it,
15   the Court finds that it is thorough, well-reasoned, and contains no clear error.
16   Accordingly, the Court HEREBY ADOPTS Magistrate Judge Skomal’s Report and
17   Recommendation [Doc. No. 19] in its entirety. For the reasons stated in the Report,
18   which is incorporated herein by reference, the Court DENIES the Petition. [Doc. No. 1.]
19         Moreover, because the Court does not believe that reasonable jurists would find the
20   Court’s assessment of the constitutional claims debatable or wrong it DECLINES to
21   issue a Certificate of Appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
22         IT IS SO ORDERED.
23   Dated: February 11, 2019
24
25
26
27
28

                                                   2
                                                                                   17cv2084-CAB-BGS
